Exhibit 32.1 CERTIFICATION Pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 (Subsections (a) and (b) of Section 1350, Chapter 63 of Title 18, United States Code) Pursuant to section 906 of the Sarbanes-Oxley Act of2002 (Subsections (a) and (b) of Section 1350, Chapter 63 of Title 18, United States Code), the undersigned officer of Sterling Bancorp, a New York corporation (the "Company"), hereby certifies that: The Quarterly Report on Form 10-Q for the three months ended June 30, 2009 (the "Report") of the Company fully complies with the requirements of section 13(a) or 15(d) of the SecuritiesExchange Act of 1934 and information contained in the
